UNITED STATES COURT OF APPEALS
                               For the Fifth Circuit



                                      No. 98-30059
                                    Summary Calendar


                                  GRACE B. BUMGARDNER,

                                                              Plaintiff-Appellant,


                                         VERSUS


                                      MOSLER, INC.,

                                                               Defendant-Appellee.




                  Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                      (97-CV-119-D)


                                   September 18, 1998


Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*

     In January 1997, Grace B. Bumgardner ("Bumgardner") filed suit

against her former employer, Mosler, Inc. ("Mosler"), in the United

States      District      Court    for   the    Eastern     District   of   Louisiana

alleging two causes of action: (1) gender discrimination under

Title       VII    of   the   Civil    Rights    Act   of    1964   and   (2)   gender



        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination under Louisiana law.    Following discovery, Mosler

filed a motion for summary judgment in November 1997 and a final

judgment granting Mosler’s motion for summary judgment was entered

in December 1997.    Bumgardner now appeals.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the district court in its Memorandum and Order entered under date

of December 24, 1997, we affirm the final Judgment entered herein

on that same date.

               AFFIRMED.




                                  2